TimuN, J.
(dissenting-). The statute relied upon by appellant, sec. 2677, Stats., has, I think, no bearing upon a complaint which sets forth the alleged libelous matter, when that matter so set forth, upon a fair construction thereof, excludes the plaintiff as the object of censure or attack. That, I think, is the case here. The plaintiff describes himself as one who now is and for more than twenty years last past has been the superintendent of the Outagamie county asylum for chronic insane, located in the town of Grand Chute in said county, and during all this time he has had the more immediate care and management of that institution under the general supervision of a board of three trustees, agreeable to the provisions of law in such cases made and provided and the direction of the county board. It is true that with this the plaintiff avers that Outagamie county, acting through its county board and the plaintiff as such superintendent, has expended money in ¡building and repairs upon the asylum farm, and that to some .considerable extent the direct supervision and charge of such jbuilding, etc., has been by the county board or by the trustees jof the asylum imposed on the plaintiff, who has hired work ,and labor and ordered materials and merchandise for such .buildings, etc., and at times has bought the same and rendered to the trustees statements therefor, all of which was generally known to and understood by the residents of 'Outagamie county. Ever since January 1, 1890, the trustees of said asylum have annually rendered to the county board a written report of the management of said asylum, and of this written report the annual report of plaintiff to the trustees as superintendent forms a considerable part. Such annual report invariably contained a statement or account of the money ex*186pended during the year for buildings, etc., which account is usually known in such report as “Permanent improvements” or as “Improvements,”- and such annual reports are from time to time and annually printed in pamphlet form and distributed among the residents of Outagamie county and to some persons in the state at large. The alleged libelous article is as follows:
“Seymour, Wis., Nov. 15, 1909.
“But years after, when we were trying to do good service for Outagamie county and rebuked the Crescent for its exaggeration in holding up our insane asylum as a money maker, we showed the public that the treasurer’s books did not sustain the claims, and said we should not look to such institution for money making. But my, we excited the management, and war was declared and carried on at the expense of the county, and money flowed freely into the hands of men selected to use it for our defeat -at the polls. We always believed that this money came from Appleton and was charged up to permanent improvements, as the management thought it would be a permanent improvement to eliminate us from the county board and further meddling with asylum records. One of the townsmen who chanced to be in Appleton was interrogated with what kind of a man is Peter Tubbs. He is all right, I guess, was the reply. Well, says the interrogator, he is a mighty good man for Outagamie county and -a good man for Seymour, but Appleton don’t like him. Well, really why. Simply this, the great Diana of Outagamie county was in danger. Now if you want to realize the full meaning of the situation, then and today, read the nineteenth chapter of Acts in the New Testament. It tells the whole story.
• “Peteb, Tubbs.”
When the plaintiff shows that his management was under the general supervision of a board of trustees “agreeable to the provisions of law,” he brings the case within the purview of sec. 604a, Stats., and shows that his “management” did not include the custody of county funds or the disbursement thereof. Sec. 604&, Stats. His duties were merely those legal duties of superintendent. But he hired work and *187ordered materials and at times bought the latter, but handled •no funds, and he annually reported to the trustees, who incorporated his report to them in their report to the county board. This report to the county board contained under the head of “Permanent improvements” a statement of money expended for buildings, etc. By whom expended? The plaintiff had the expenditure of no money; he merely hired workmen and ordered and at times bought merchandise, but all in the legal manner according to law. The report of the trustees to the county board was published and distributed, etc. Hence the use of the public funds of the county to defeat defendant for re-election as supervisor and member of the county board and charging up such disbursement to permanent improvements, which is the only suggestion of libel in. the published article, does not refer to plaintiff, the latter being neither named nor otherwise described. Upon a fair construction of the published article, this indirect charge of an unlawful use of public funds refers to such use by others and excludes the plaintiff. The money so used came from Appleton, therefore not from plaintiff. It came from those who had the handling of public moneys, therefore not from plaintiff. It came from persons who had charge of public moneys which they might properly charge up to permanent improvements, therefore not from the plaintiff. It is nowhere averred that the account or subdivision of the circulated pamphlet which was headed “Permanent improvements” was in that part of such pamphlet which consisted of plaintiff’s report to the trustees, and because it is averred that matters were being carried on according to law we must presume it was not in that part of the pamphlet. Sec. 2677 is a statutory rule of pleading, and it merely makes the averment there authorized a sufficient substitute for the “inducement and colloquium” of the common-law pleading. This statute cannot have the effect of changing the ordinary and natural meaning of words so as to make them libelous of the *188plaintiff, where by their ordinary meaning plaintiff is excluded from their scope. The words could not ordinarily be' understood as applying to the plaintiff by the readers of the published article, even if such readers were acquainted with all the matters set forth concerning plaintiff’s position and duties.
Mr. Justice KebwiN concurs in this dissent.